DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021, and 8/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 stand rejected:
Claim 1 recites the limitation "the ear of a wearer" in the 2nd limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-6, as they depend on claim 1, and as they do not obviate the problem of their parent claim 1, therefore they are rejected under similar rationale.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the first limitation recites: “at least one of the first and the second wireless sound converting devices is configured to automatically perform a stimulation function according to a detection value from the detection sensor”; then in the second limitation it is recited: “when the physical condition of the wearer is determined to be abnormal based on the detection value” “the data processor” “is configured to perform guidance as to whether to perform a stimulation function” “acquire an input for selecting an operation of the stimulation function from the input unit or the microphone, and subsequently perform the stimulation function”. 
So the first limitation is reciting basically that “according to the detection value” (which could indicate “abnormal” “condition” ), it “automatically perform[s] a stimulation function”. Then the second limitation is reciting that even though “detection value” is “determined to be abnormal”, it needs “guidance as to whether to perform a stimulation function”, and needs to “select[]” a “stimulation function”. These two limitations thus recite contradicting operations, as one is requiring “automatic[]” “stimulation” based on “the detection value”, and a subsequent limitation requires “guidance” as to whether or not to “perform” the “stimulation”.
The examiner therefore interpreted the claim in light of its first limitation for claim 2, and in light of its second limitation for the dependent claims 3-5 as they required.

Regarding claims 3-5, as they depend on claim 2 and as they do not obviate the problem of their parent claim 1, therefore they are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2015/0366518), and further in view of Gil (US 2017/0105679).

Regarding claim 1, Sampson does teach a wireless sound converting system comprising a bio-signal detection function including first and second wireless sound converting devices including a body portion having an accommodation space formed therein (¶ 0142 sentence 2+: “The combination of ECG and PPG sensor data” (using “ECG” (the first) and “PPG” (the second) bio-signal detectors mounted on sound converting devices) “yield especially useful information”; ¶ 0018 sentence 1: “A wearable biometric device” (a bio-signal) “in detecting” (detection function) “a significant detrimental change in health parameters”; ¶ 0133 sentence 1: “FIG. 7, system 700 shows wearable apparatus 1 (watch embodiment) and/or apparatus 301 (eyeglass embodiment) in communication with primary processor 702” (the “watch” and “eyeglass” each include body respective portions with accommodation spaces for mounting on wrist and/or ear body portions) “in any wired or wireless” (which are wireless) “communication medium” which possesses “microphone” and “speaker” (for sound conversion (¶ 0046)), 
an ear tip mounted on a first side of the body portion 
a speaker configured to emit sound through a sound path (¶ 0046 last 2 sentences: “Apparatus 1 can utilize speaker 8” (a speaker to emit) “to obtain audio output” (sound using a sound path)), 
a microphone formed in the body portion (¶ 0046 last sentence: “If a two way communication is warranted, video camera 10, microphone 7” (a microphone attached to e.g. the  “watch” (see Fig. 1)  respective body portion namely wrist )), 
a communication unit configured to perform communication with an electronic communication device, and a data processor configured to 
wherein at least one of the first and second wireless sound converting devices includes: at least one detection sensor configured to detect a bio-signal the peak-to-peak time for the PPG, and is highly correlated to the duration of a heartbeat” ( to detect a bio-signal)),
wherein the data processor of at least one of the first and second wireless sound converting device is configured to determine a physical condition of the wearer using a detection value from the detection sensor (¶ 0142 sentence 2+: “The combination of ECG and PPG sensor data yield especially useful information” (at least one of the first and/or second wireless sound converting devices) “In terms of PPG sensor data, it is well known that the time distance from first PPG peak” “to second PPG peak” “known as the peak-to-peak time for the PPG, and is highly correlated to the duration of a heartbeat” ( determines a physical condition of the wearer); ¶ 0120 sentence 1: “With an ECG, changes in the amplitude of the QRS complex” “could be indicative of alarming developments in the heart” (using the “ECG” (first wireless sound converting device “QRS” “amplitude” (detection value)), a physical condition of the wearer is determined)); 
and perform at least one of an optical stimulation function based on light irradiation of embodiments, including by not limited to vibrating” “flashing with vibrant lights” “such as but not limited to a red and blue strobe light” (do an optical stimulation by light irradiation of a light irradiating unit) “phone calls”  “pagers” (an acoustic stimulation based on sound emission from the speaker unit) and these all follow after detection of “alarming developments of the heart” by “ECG” (the determined physical condition of the wearer (¶ 0120 sentence 1)).
Sampson does not specifically disclose:
Its ear tip to having a sound passage;
perform a sound reproduction function;
and a light irradiating unit configured to irradiate light to an ear or inside of the ear of a wearer.
Gil does teach:
Its ear tip having a sound passage (¶ 0059 sentence 2: “Each of the left and right earphones” (ear tips) “can include an audio output” (having sound passage) “or output unit 103”);
perform a sound reproduction function (¶ 0077 last sentence: “audio outputs 103 of the earphones” (sounds attributed to sound converting device) “can be amplified” (are reproduced) “and filtered through the signal amplifiers and filters provided in the digital device”), 
and a light irradiating unit configured to irradiate light to an ear or inside of the ear of a wearer (¶ 0065: “The sensor or sensor module can be configured to PPG and SpO2 signals and irradiates” (irradiating) “red light” (light) “onto an ear” (to an ear of) “of a user” (wearer)  “of the earphones using a red light source, and measures light transmitted or reflected therefrom using a light sensor, thereby measuring blood stream flow in peripheral blood vessels therein”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “PPG” sensor of Gil into the respective “PPG” sensor of Sampson would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Sampson to also “measure[] blood stream flow” (¶ 0065), thereby enabling him to “diagnos[] blood vessel conditions” as disclosed in Gil ¶ 0017, which will further enhance his ability to determine “developments of the heart” as required in Sampson ¶ 0120 line 4, and furthermore  “amplification and filtering” helps “generat[ing]” “desired biological information (e.g., electrocardiogram signals (ECG(t))” as disclosed in Gil ¶ 0078 last sentence.

Regarding claim 2, Sampson does teach the wireless sound converting system of claim 1, wherein:
the data processor of at least one of the first and second wireless sound converting devices is configured to automatically perform a stimulation function according to a detection value from the detection sensor (¶ 0120 sentence 1: “With an ECG, changes in the amplitude of the QRS complex” “could be indicative of alarming developments in the heart” (based on “the amplitude of the QRS” (detection value) a physical condition is determined) according to ¶ 0121 lines 4+: “If a significant detrimental change in health parameters is detected” “then an alert 508 is issued by the primary processor unit” (the data processor does) “The alert can take on multiple embodiments, including by not limited to vibrating” “flashing with vibrant lights” “such as but not limited to a red and blue strobe light” (optical stimulation by light irradiation of a light irradiating unit) “phone calls”  “pagers” (or an acoustic stimulation based on sound emission from the speaker unit) and these all follow after detection of “alarming developments of the heart” by “ECG” (the determined physical condition of the wearer (¶ 0120 sentence 1)); and
at least one of the first and second wireless sound converting devices includes an input unit, and when the physical condition of the wearer is determined to be abnormal based on the detection value from the detection sensor, the data processor of at least one of the first and second wireless sound converting devices is configured to perform guidance as to whether to perform a stimulation function through the speaker, acquire an input for selecting an operation of the stimulation function from the input unit or the microphone, and subsequently perform the stimulation function.

Regarding claim 3, Sampson does teach the wireless sound converting system of claim 2, wherein the data processor is configured to continuously determine the physical condition of the wearer using the detection value from the detection sensor, while performing the stimulation function (¶ 0015 lines 6-7: “primary processors” (using the data processor) “and power supplies make the detection of a noisy ECG possible” (the ECG is measured) which according to  ¶ 0127 lines 1+: “Using a heart sensor, such as ECG, the apparatus can detect the electrical activity of the heart over time” (continuously determines the physical condition of the wearer even when according to ¶ 0121 lines 8+: “The alert can take on multiple embodiments, including by not limited to vibrating” “flashing with vibrant lights” “such as but not limited to a red and blue strobe light” (optical stimulation by light irradiation of a light irradiating unit) “phone calls”  “pagers” (and/or acoustic stimulation is performed)).

Regarding claim 4, Sampson does teach the wireless sound converting system of claim 3, further comprising:
an electronic communication device configured to receive at least one of the detection value or the physical condition of the wearer from at least one of the first and second wireless sound converting devices (¶ 0121 sentence 2+: “If a significant detrimental change in health parameters is detected” (receiving the physical condition of wearer) from the “ECG” (the first wireless sound converting device¶ 0120) by e.g. the “smartphone” (the electronic communication device ¶ 0133 2nd column lines 3-4)),
wherein the electronic communication device includes a display unit, and is configured to inform the wearer of a dangerous state through the display unit when the physical condition of the wearer is abnormal, while performing the stimulation function, and display information for a medical treatment for the dangerous state through the display unit (¶ 0121 sentence 2+: “then an alert 508 is issued by the primary processor unit, which can express itself through the biometric apparatus, or through any means accessible to the primary processor. The alert can take on multiple embodiments, including but not limited to: vibrating, flashing with vibrant lights (such as but not limited to a red and blue strobe light), displaying text or graphics” (displaying the “alert” (the physical condition being “detrimental” (abnormal)) in e.g. of the “smartphone” (electronic communication device ¶ 0133 2nd column lines 3-4); for example according to ¶ 0122 last 5 lines: “A preferred embodiment may have a live audio link and/or a live video link” (using the display unit) “from the call station to the patient while the emergency is happening to efficiently activate EMS, council the patient” (medical treatment advice is provided)).

Regarding claim 5, Sampson does teach the wireless sound converting system of claim 3, further comprising:
an electronic communication device configured to receive at least one of the detection value or the physical condition of the wearer from at least one of the first and second wireless sound converting devices (¶ 0121 sentence 2+: “If a significant detrimental change in health parameters is detected” (receiving the physical condition of wearer) from the “ECG” (the first wireless sound converting device¶ 0120) by e.g. the “smartphone” (the electronic communication device ¶ 0133 2nd column lines 3-4)),
wherein the electronic communication device is configured to transmit an operation command regarding whether to perform the stimulation function according to the detection value or the physical condition of the wearer to at least one of the first and second wireless sound converting devices, and, upon receiving the operation command, at least one of the first and second wireless sound converting devices is configured to perform the stimulation function (¶ 0121 sentence 2: “then an alert 508 is issued”; in case “confidence level” of the “alert” is “low” according to ¶ 0125 lines 9-10: “the patient will be prompted” (an operation command is transmitted to him) “with patient choice 513” (with whether to perform the stimulation function according to the detection value or the patient’s physical condition); ¶ 0126 line 7: “a patient can request help”, in which case the “alert” will be sent to the user, which according to ¶ 0121 lines 5+:  “The alert can take on multiple embodiments, including by not limited to vibrating” “flashing with vibrant lights” “such as but not limited to a red and blue strobe light” (the optical stimulation by light irradiation of a light irradiating unit) “phone calls”  “pagers” (or the acoustic stimulation based on sound emission from the speaker unit)).

Regarding claim 6, Sampson does teach the wireless sound converting system of claim 1, wherein the data processor is configured to continuously determine the physical condition of the wearer using the detection value from the detection sensor, while performing the optical or acoustic stimulation function ( ¶ 0015 lines 6-7: “primary processors” (using the data processor) “and power supplies make the detection of a noisy ECG possible” (the ECG is measured) which according to  ¶ 0127 lines 1+: “Using a heart sensor, such as ECG, the apparatus can detect the electrical activity of the heart over time” (continuously determines the physical condition of the wearer even when according to ¶ 0121 lines 8+: “The alert can take on multiple embodiments, including by not limited to vibrating” “flashing with vibrant lights” “such as but not limited to a red and blue strobe light” (optical stimulation by light irradiation of a light irradiating unit) “phone calls”  “pagers” (and/or acoustic stimulation is performed)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/210,764 in view of 17/220,314:
17/213,470
1. A wireless sound converting system comprising 

a bio-signal detection function including first and second wireless sound converting devices including a body portion having an accommodation space formed therein, an ear tip mounted on a first side of the body portion and having a sound passage, a speaker configured to emit sound through a sound path, a microphone formed in the body portion, a communication unit configured to perform communication with an electronic communication device, and a data processor configured to perform a sound reproduction function by controlling the communication unit to communicate with the electronic communication device,



wherein at least one of the first and second wireless sound converting devices includes: at least one detection sensor configured to detect a bio-signal and a 















light irradiating unit configured to irradiate light to an ear or inside of the ear of a wearer,









wherein the data processor of at least one of the first and second wireless sound converting device is configured to determine a physical condition of the wearer using a detection value from the detection sensor and perform at least one of an optical stimulation function based on light irradiation of the light irradiating unit or an acoustic stimulation function based on sound emission of the speaker unit according to the determined physical condition of the wearer.

17/210,764
1. A wireless sound converting system, comprising:

a bio-signal detection function including first and second wireless sound converting devices including a body portion having an accommodation space formed therein, an ear tip mounted on a first side of the body portion and having a sound passage, a speaker configured to emit sound through a sound path, a microphone formed in the body portion, a communication unit configured to perform communication with an electronic communication device, and a data processor configured to perform a sound reproduction function by controlling the communication unit to communicate with the electronic communication device,

wherein at least one of the first and second wireless sound converting devices includes: an internal electrode unit mounted on the first side of the body portion and configured to detect electrocardiogram (ECG), and an external electrode unit mounted on a side opposite to the first side or a side adjacent to the opposite side and including an ECG sensor configured to apply a first detection value related to ECG to the data processor and a photoplethysmography (PPG) sensor mounted on the first side of the body portion and configured to detect PPG and apply a second detection value related to PPG to the data processor,

wherein in a state in which the first or second wireless sound converting device including the ECG sensor is mounted on a wearer's ear, the data processor of the mounted wireless sound converting device is configured to emit through the speaker to measure ECG.



3. The wireless sound converting system of claim 2, wherein any one or more of the data processors of the first and second wireless sound converting devices is configured to transmit at least one of the first to third detection values to the electronic communication device through the communication unit or determine a physical condition of the wearer who wears the first or second wireless sound converting device using at least one of the first detection value and the second detection value, and notify the determined physical condition through the speaker.

17/210,764 do not specifically disclose doing “sound reproduction” and “stimulation” “based on operation of the first optical device”
17/210,764 claim 1 limitations 7 and 9 respectively teach:

17/213,470
1. A wireless sound converting system comprising 

a bio-signal detection function including first and second wireless sound converting devices including a body portion having an accommodation space formed therein, an ear tip mounted on a first side of the body portion and having a sound passage, a speaker configured to emit sound through a sound path, 
a microphone formed in the body portion, 
a communication unit configured to perform communication with an electronic communication device, 








and a data processor configured to perform a sound reproduction function by controlling the communication unit to communicate with the electronic communication device,

wherein at least one of the first and second wireless sound converting devices includes: at least one detection sensor configured to detect a bio-signal and a 
light irradiating unit configured to irradiate light to an ear or inside of the ear of a wearer,
wherein the data processor of at least one of the first and second wireless sound converting device is configured to determine a physical condition of the wearer using a detection value from the detection sensor and perform at least one of an optical stimulation function based on light irradiation of the light irradiating unit or an acoustic stimulation function based on sound emission of the speaker unit according to the determined physical condition of the wearer.


17/220,314
1. A sound converting device having a near-infrared ray emission function, the sound converting device comprising:
a body portion having an accommodating space therein;
an eartip mounted on a first side of the body portion and having a sound passage;
a speaker configured to emit sound through the sound passage;

a microphone formed on the body portion;
a communication unit configured to perform communication with an electronic communication device;
a light emitting unit mounted on at least one of the body portion, the eartip, and the sound passage, and configured to emit a near-infrared ray; and
a data processor configured to control the communication unit to perform communication with the electronic communication device, to control the speaker and the microphone to perform a sound reproduction function and a phone call function, and to control the light emitting unit to perform light emission,

wherein the light emitting unit includes at least one first optical device configured to emit a near-infrared ray to a first emission area and at least one second optical device configured to emit a near-infrared ray to a second emission area,






wherein the data processor is configured to adjust an intensity of stimulation to a wearer by performing any one of a first emission mode based on an operation of the first optical device, a second emission mode based on an operation of the second optical device, and a third emission mode based on an operation of the first and second optical devices,
wherein the first emission area includes an auricular concha or an ear auricle and the second emission area includes an ear canal in a state in which the sound converting device is worn on the wearer's ear,
wherein stimulation to the wearer based on the first emission mode is stronger than stimulation to the wearer based on the second emission mode and stimulation based on the wearer based on the third emission mode is stronger than stimulation to the wearer based on the first emission mode when the same near-infrared ray is emitted,

wherein the data processor is configured to adjust an intensity of stimulation to a vagas nerve of the wearer by selecting an emission area corresponding to any one of the first to third emission modes.

It would have therefore been obvious to one of ordinary skill in the art to incorporate “sound reproduction function” as well as “stimulation” “based on an operation of the first optical device” of 17/220,314 into the methods of 17/210,764 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable the customers of 17/220,314 to generate higher quality ECG signals and also to give a relaxing experience to its customers by way of applying the “stimulation”.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 24th 2022.